SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa Files 2011 and 2010 20-F Reports With the SEC SAO PAULO, July 7, 2012 — Gafisa S.A. (NYSE: GFA; Bovespa: GFSA3), Brazil's leading diversified national homebuilder, has filed its 2011 and 2010 annual reports on Form 20-F with the U.S. Securities and Exchange Commission (SEC) and has posted these documents on its website at www.gafisa.com.br/ir . Gafisa is now in compliance and up-to-date with its SEC reporting obligations. Please, click here to access Gafisa’s 20-F. Gafisa's security holders (including holders of Gafisa's American Depositary Receipts) may receive a hard copy of these documents, which contains Gafisa's complete audited financial statements, free of charge, upon request. For a copy of this report, requests should be directed to: Luciana Doria Wilson Investor Relations Av. Nacoes Unidas 8,501 - 19th Floor 05425-070 - Sao Paulo, SP - Brazil phone: + 55 11 3025-9305 fax: + 55 11 3025-9348 Email: ir@gafisa.com.br About Gafisa Gafisa is a leading diversified national homebuilder serving all demographic segments of the Brazilian market. Established over 57 years ago, we have completed and sold more than 1,000 developments and built more than 12 million square meters of housing, more than any other residential development company in Brazil. Recognized as one of the foremost professionally managed homebuilders, "Gafisa" is also one of the most respected and best-known brands in the real estate market, recognized among potential homebuyers, brokers, lenders, landowners, competitors, and investors for its quality, consistency, and professionalism. Our pre-eminent brands include Tenda, serving the affordable/entry-level housing segment, and Gafisa and Alphaville, which offer a variety of residential options to the mid- to higher-income segments. Gafisa S.A. is traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and on the New York Stock Exchange (NYSE:GFA). Gafisa S.A. Luciana Doria Wilson Investor Relations
